Case: 16-11526      Date Filed: 03/21/2018      Page: 1 of 29


                                                                                [PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 16-11526
                              ________________________

                         D.C. Docket No. 3:12-cv-00219-JRK


ESSEX INSURANCE Company,
a.s.o. Nationwide Imaging Services, Inc.,
NATIONWIDE IMAGING SERVICES, INC.,

                                                        Plaintiffs-Appellees,

versus

BARRETT MOVING & STORAGE, INC.,
LANDSTAR TRANSPORTATION LOGISTICS, INC.,
d.b.a. Landstar Carrier,

                                                 Defendants-Appellants.
                              ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                     (March 21, 2018)

Before TJOFLAT and ROSENBAUM, Circuit Judges, and REEVES, * District
Judge.

TJOFLAT, Circuit Judge:
         *
       The Honorable Danny C. Reeves, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
              Case: 16-11526     Date Filed: 03/21/2018    Page: 2 of 29




      This case involves a magnetic resonance imaging machine (“MRI”) that was

irreparably damaged during transportation from Illinois to Texas. The MRI’s

components were divided into two separate shipments. The machine’s owner,

Nationwide Imaging Services, Inc., coordinated its transportation with one

company, Barrett Moving & Storage, Inc., which transported one of the shipments

with its own truck and arranged for a third party, Landstar Transportation

Logistics, Inc., to transport the other shipment. The components shipped on the

Landstar truck were damaged in transit, while the components shipped on the

Barrett truck arrived intact. The damage to the components on the Landstar truck

rendered the entire MRI inoperable.

      Nationwide and its insurer, Essex Insurance Company, brought suit against

both transportation companies to recover for the loss of the MRI under the

Carmack Amendment, 49 U.S.C. § 14706 et seq., which makes motor carriers in

interstate commerce strictly liable to shippers for the actual loss of goods damaged

in transit, unless a shipper and motor carrier agree to a limitation on the carrier’s

liability. The parties consented to a bench trial by a magistrate judge, but instead

of trying the case, the Magistrate Judge opted to dispose of the controversy by

granting summary judgment for Nationwide and Essex against both transportation

companies. The transportation companies now appeal the grants of summary

judgment against them.
                                           2
              Case: 16-11526    Date Filed: 03/21/2018   Page: 3 of 29


      After careful review of the record and with the benefit of oral argument, we

reverse the grants of summary judgment against both Barrett and Landstar.

                                         I.

                                         A.

      In November 2010, Nationwide, a company that buys and sells used medical

equipment, contacted Barrett to obtain a quote for the shipment of an MRI

Nationwide owned from Park Ridge, Illinois to Dallas, Texas. Ann Marie

McGuigan, an employee of Nationwide, emailed Stacey Jacobson, an employee of

Barrett, to obtain the quote. McGuigan told Jacobson that the MRI would have to

be shipped in two pieces: the MRI’s magnet had to be shipped on a flatbed truck

while the machine’s electronics needed to be shipped in an enclosed trailer.

McGuigan also stated that both shipments had to arrive at the site in Dallas at the

same time. Jacobson responded to McGuigan’s email with a quote for the

shipment: $2,236 for the flatbed truck and $3,860 for the enclosed trailer.

      Thereafter, the parties exchanged a series of emails to work out the logistics

of the shipment and the specific dates and times of the MRI’s pickup and delivery,

settling on a shipment date of December 2. On December 1, Nationwide placed

the shipment on hold until further notice due to scheduling changes. On December

10, the parties resumed discussion over the dates and times of pickup and delivery,

settling on a new pickup date of December 16 and delivery date of December 18.

                                          3
              Case: 16-11526     Date Filed: 03/21/2018    Page: 4 of 29


Due to the quick turnaround time between pickup and delivery Nationwide

requested, Jacobson told McGuigan that she would need to book a team of drivers

for the flatbed, as opposed to a single driver, to ensure that no single flatbed driver

would exceed the number of consecutive driving hours without a break allowable

under federal regulations. Jacobson stated that a team would cost $3,375 and that

she would need to check the availability of a team that could accommodate the

desired schedule. McGuigan authorized Jacobson to proceed with scheduling the

shipment and reiterated that Nationwide needed the shipment to be delivered at

noon on Saturday, December 18. Jacobson responded to confirm and said she had

“notified my logistics to begin searching [for] a flatbed team.”

      During this exchange, Jacobson sent McGuigan emails with the names of the

drivers for both the flatbed truck and the enclosed trailer. In one of those emails,

Jacobson referred to the driver of the enclosed trailer, Jerry Armson, as a “Barrett

driver.” In a subsequent email, Jacobson gave McGuigan the names of the flatbed

team drivers, Jeff and Rebecca Waldorf. In that message, Jacobson did not state

whether the Waldorfs were “Barrett drivers” or drivers for another company. In

another email, Jacobson provided a phone number for an “emergency contact at

Barrett” who would be available during the weekend shipment. The contact,

Brigitt Berlin, was a Barrett employee.




                                           4
               Case: 16-11526        Date Filed: 03/21/2018      Page: 5 of 29


       On the day of the scheduled pickup, the flatbed truck and the enclosed trailer

arrived at the site in Park Ridge as planned. The enclosed trailer that arrived was

owned by Barrett and driven by Armson, a Barrett driver, but the flatbed was

owned by Landstar and driven by a team of Landstar drivers. Also present at the

pickup site was Mark Depew. Nationwide hired Depew, an “independent

engineer,” to oversee the “loading, packing, and unloading of the [MRI]

equipment.” Larry Knight, an associate of Depew, was also present and observed

the loading and unloading of the MRI. Knight testified he inspected the MRI and

found it “in excellent condition,” and the packaging and loading of the machine

onto the trucks went without incident. Depew agreed.

       The Landstar drivers presented Depew with a “Uniform Straight Bill of

Lading,” which Depew signed.1 Depew was the only signer; the record does not

suggest that a Nationwide employee or any other person received or signed the bill

of lading at that time. Thereafter, the drivers departed with the MRI. As planned,

the magnet traveled on the flatbed trailer while the electronic components traveled

inside the enclosed trailer.

       While the MRI was in transit, Depew and Knight traveled to Dallas on their

own so that they would be present when the shipment arrived at the delivery site.

       1
         The section of the bill of lading Depew signed was titled “Shipper Certification.” The
text above where Depew signed stated: “This is to certify that the above named materials are
properly classified, described, packaged, marked and labeled, and are in proper condition for
transportation according to the applicable regulations of the Department of Transportation.”
                                               5
               Case: 16-11526       Date Filed: 03/21/2018       Page: 6 of 29


When the shipment arrived, Depew again signed the bill of lading.2 Then, the

riggers removed the “tarp like covering” from the magnet and it was revealed that

the magnet had “ice buildup” on its exterior surface. Depew and Knight both

stated that the Landstar drivers were unfamiliar with “MRI machinery” and

“thought that the ice on the unit was there as a result of exposure to the elements

during transport.” After several days of testing, Nationwide learned that the inside

of the magnet was severely damaged: all of the helium inside the magnet had

leaked out, which caused the ice buildup witnessed by the team at the delivery site.

The experts who tested the magnet determined that “the unit suffered a severe

shock during transportation from Chicago to Dallas which resulted in a thermal

short to the magnet,” hence the helium leakage and the ice buildup. The damage to

the magnet resulted in a total loss of the MRI unit.

       Nationwide paid $420,000 to purchase the MRI and was planning to sell it

for $560,000. As a result, Nationwide filed a claim with Essex, its insurer. Essex

paid the policy limit on the magnet, $346,500, and retained subrogation rights in

the amount it paid.

                                               B.

       In January 2011, Nationwide sent Barrett a letter informing Barrett that it

intended to file a claim for the loss of the MRI. In response, Barrett drafted a letter

       2
         In Dallas, Depew signed the “Receiver Certification” on the same bill of lading. That
section read, “Received the above described property in good condition except as noted.”
                                               6
                Case: 16-11526        Date Filed: 03/21/2018       Page: 7 of 29


it sent “to all concerned parties,” including Nationwide and Landstar. In the letter,

Barrett stated that it was “the transportation arranger of this shipment” and that it

was sending the letter “to confirm identification of all responsible parties to

facilitate the claims process.”

       Thereafter, Nationwide and Essex3 brought this action in the United States

District Court for the Middle District of Florida against both Barrett and Landstar.

Nationwide brought its claim under the Carmack Amendment, 49 U.S.C. § 14706

et seq. The Carmack Amendment, a part of the Interstate Commerce Act (“ICA”),

makes all motor carriers “who receive[], deliver[], or provide[] transportation or

service” during a shipment strictly liable to the shipper “for the actual loss or

injury to the property,” regardless of which carrier had possession of the shipment

at the time it was lost or damaged. See id. § 14706(a)(1).

       The parties agreed to a bench trial by a magistrate judge. After Nationwide

commenced its action and the parties conducted some discovery, Nationwide

moved for summary judgment against both defendants. Nationwide argued that

the undisputed evidence established as a matter of law that Barrett and Landstar

were jointly liable to Nationwide under the Carmack Amendment. Likewise,

Barrett moved for summary judgment against Nationwide as to its liability for the

loss of the MRI. Barrett contended that it was a broker and not a carrier under the

       3
        For ease of reference, we refer for the remainder of this opinion to both parties jointly as
“Nationwide.”
                                                 7
              Case: 16-11526     Date Filed: 03/21/2018    Page: 8 of 29


Carmack Amendment’s definitions; thus, Barrett argued, it was not subject to the

Amendment’s strict-liability provision.

      Landstar moved for partial summary judgment as to the amount of damages

for which it was liable. Although it did not contest that it was subject to the strict-

liability provision, Landstar argued that it could only be held liable for a portion of

the damages, on account of both the liability limitation on the bill of lading and the

liability limitation in an agreement Landstar previously negotiated with Barrett that

applied to shipments Barrett subcontracted to Landstar.

      Nationwide responded that Nationwide was completely unaware that

Landstar would participate in the shipment. This was because, according to

Nationwide, Barrett held itself out as the sole party assuming responsibility to ship

the MRI. Thus, Nationwide argued, Barrett fell within the definition of a “motor

carrier” under the Carmack Amendment’s strict-liability provision. Nationwide

further argued that the liability limitation between Barrett and Landstar could not

limit Landstar’s liability to Nationwide, because Nationwide negotiated the terms

of the shipment agreement solely with Barrett and had no opportunity to agree to

any limitation with Landstar.

      The Magistrate Judge denied Barrett and Landstar’s motions for summary

judgment and granted Nationwide’s motions for summary judgment against both

Barrett and Landstar. He found as a matter of law that Barrett acted as a carrier

                                           8
              Case: 16-11526     Date Filed: 03/21/2018   Page: 9 of 29


with regard to the shipment. He also agreed with Nationwide that the terms of the

shipment were contained solely within the chain of emails between Nationwide

and Barrett; hence, the liability limitation between Barrett and Landstar was not

applicable to Nationwide. Accordingly, he held Barrett and Landstar jointly and

severally liable to Nationwide and entered judgment against both companies in the

amount of $560,000, the full value of the lost MRI. Thereafter, Barrett and

Landstar timely appealed.

                                          II.

      The Magistrate Judge’s grant of summary judgment in favor of Nationwide

and against Barrett implicates a question of first impression in this Circuit: what is

the proper test for distinguishing “brokers” from “carriers” under the Carmack

Amendment? We conclude that the Magistrate Judge applied the correct standard

for distinguishing brokers from carriers but erred in finding no factual dispute over

whether Barrett met that standard.

      By contrast, the grant of summary judgment for Nationwide and against

Landstar on the question of Landstar’s limition of liability implicates well-

established precedent in this Circuit. The Magistrate Judge overlooked this

precedent: as a matter of law, Landstar’s agreement with Barrett met the Carmack

Amendment’s requirements for a valid liability limitation under the principles set

forth in Werner Enterprises, Inc. v. Westwind Maritime International, Inc., 554

                                           9
             Case: 16-11526    Date Filed: 03/21/2018   Page: 10 of 29
F.3d 1319 (11th Cir. 2009). Thus, the $1.00 per pound liability limitation in the

bill of lading was valid, and the grant of summary judgment was in error. We

address the issues in turn.

                                          A.

      We begin with the issue of whether Barrett was a “motor carrier” with

respect to the shipment of the magnet. Barrett’s liability under the Carmack

Amendment’s strict-liability provision turns on this determination. If Barrett was a

“motor carrier,” the Carmack Amendment applies, state-law claims are preempted,

and Barrett is strictly liable for the damage sustained by the magnet during

transportation from Illinois to Texas. If Barrett was a “broker,” the Carmack

Amendment does not apply and any claims Nationwide might have against it are

beyond the four corners of this appeal.

      In granting summary judgment against Barrett, the Magistrate Judge

concluded that the record established conclusively that Barrett was a motor carrier,

and thus that no genuine issue of material fact existed as to whether Barrett was

strictly liable under the Carmack Amendment. “We review a summary judgment

ruling de novo, viewing the evidence and all factual inferences therefrom in the

light most favorable to the party opposing the motion.” Shaw v. Conn. Gen. Life

Ins. Co., 353 F.3d 1276, 1282 (11th Cir. 2003) (quotations and alterations omitted)

(quoting Burton v. City of Belle Glade, 178 F.3d 1175, 1186 (11th Cir.1999)). A

                                          10
               Case: 16-11526     Date Filed: 03/21/2018   Page: 11 of 29


district court must grant a motion for summary judgment only if “the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P.

56(a).

                                           1.

         To decide whether Barrett was a carrier, the Magistrate Judge had to first

decide how to delineate carriers from brokers. “The Carmack Amendment was

adopted to achieve uniformity in rules governing interstate shipments, including

the rules governing injury or loss to property shipped.” UPS Supply Chain Sols.,

Inc. v. Megatrux Transp., Inc., 750 F.3d 1282, 1285 (11th Cir. 2014). Pursuant to

that purpose, the Carmack Amendment preempts state-law claims against interstate

motor carriers who “provide motor vehicle transportation or service subject to

jurisdiction under [the Interstate Commerce Act]” and replaces those state-law

claims with its strict-liability provision. See 49 U.S.C. § 14706(a)(1); Smith v.

United Parcel Serv., 296 F.3d 1244, 1246 (11th Cir. 2002) (“To accomplish the

goal of uniformity, the Carmack Amendment preempts state law claims arising

from failures in the transportation and delivery of goods.” (citing Adams Express

Co. v. Croninger, 226 U.S. 491, 505–06, 33 S. Ct. 148, 152 (1913))).




                                           11
              Case: 16-11526      Date Filed: 03/21/2018     Page: 12 of 29


       The Amendment, however, does not apply to brokers, which are

purposefully distinguished from motor carriers throughout the ICA. A “broker” is

defined as “a person, other than a motor carrier or an employee or agent of a motor

carrier, that as a principal or agent sells, offers for sale, negotiates for, or holds

itself out by solicitation, advertisement, or otherwise as selling, providing, or

arranging for, transportation by motor carrier for compensation.” 49 U.S.C.

§ 13102(2).

       On the other hand, the ICA defines a “motor carrier” as “a person providing

motor vehicle transportation for compensation.” 49 U.S.C. § 13102(14) (emphasis

added). Thus, the operative textual distinction between a broker and a motor

carrier is whether a party provides transportation with regard to a given shipment,

or whether it sells, negotiates, or holds itself out as providing transportation of that

shipment.

       As a purely textual matter, the line between “providing” transportation and

“selling” transportation is a blurry one. So too can the line be blurry in practice. It

is frequent for shipping companies like Barrett to provide transportation via their

own trucks and drivers for some shipments and serve as intermediaries that link

shippers like Nationwide with other carriers for other shipments, sometimes with

regard to the same order. See Megatrux, 750 F.3d at 1289 n.7 (“A third-party

logistics company may conduct multiple activities that are integrated to meet the

                                            12
               Case: 16-11526        Date Filed: 03/21/2018       Page: 13 of 29


needs of its customers and the crucial inquiry is in what capacity it is acting during

any particular transaction.”). Barrett’s role in the shipment at issue is paradigmatic

of this practice: it transported one part of the MRI assembly in its own truck driven

by its own driver and arranged another part of the assembly to be picked up by

Landstar’s driver in Landstar’s truck.

       Although the question is of first impression in this Court, we are not the first

authority to grapple with this distinction. The Department of Transportation, the

agency tasked with enforcing the ICA’s regulatory provisions, distinguishes

brokers from carriers thusly:

       Broker means a person who, for compensation, arranges, or offers to
       arrange, the transportation of property by an authorized motor carrier.
       Motor carriers, or persons who are employees or bona fide agents of
       carriers, are not brokers within the meaning of this section when they
       arrange or offer to arrange the transportation of shipments which they
       are authorized to transport and which they have accepted and legally
       bound themselves to transport.

49 C.F.R. § 371.2(a) (emphasis added). District courts in this Circuit and

elsewhere have applied this definition to distinguish brokers from carriers and have

observed that the key distinction is whether the disputed party accepted legal

responsibility to transport the shipment. 4



       4
          See, e.g., Laing v. Cordi, No. 2:11-CV-566-FTM-29, 2012 WL 2999700, at *2 (M.D.
Fla. July 23, 2012) (“The key distinction is whether the party has ‘accepted and legally bound
themselves to transport’ a shipment, in which case it is considered a carrier.” (quoting 49 C.F.R.
§ 371.2(a))); Hewlett-Packard Co. v. Brother’s Trucking Enters., 373 F. Supp. 2d 1349, 1352
(S.D. Fla. 2005) (“Whether a company is a broker or a carrier is not determined by what the
                                                13
               Case: 16-11526        Date Filed: 03/21/2018        Page: 14 of 29


       We agree with this approach. This distinction tracks longstanding common-

law rules. In numerous contexts, courts recognize liability based on the contractual

understanding between parties as to who has accepted legal responsibility for

performing the terms of the agreement. Of particular relevance is the common law

of bailment, which governed the liability of freight carriers in the days prior to

enactment of the ICA and Carmack Amendment. See Thomas R. Skulina, Liability

of a Carrier for Loss and Damage to Interstate Shipments, 17 Clev-Mar. L. Rev.

251, 251 (1968). At common law, a bailee was responsible for loss of a bailment if

the bailee, without the permission of the bailor, entrusted a sub-bailee with care of

the item and the item was lost while in the possession of the third party. See, e.g.,

Wellberg v. Duluth Auto Supply Co., 177 N.W. 924, 926 (Minn. 1920) (explaining

“[i]t was no defense that the [bailed] property was not in the physical possession”

of the bailee with whom the bailor contracted when lost, because the bailor needed

to show only that the bailee, as the party assuming legal responsibility for the

bailment, “had control of it at the time plaintiff demanded its return, that it refused,




company labels itself, but by how it represents itself to the world and its relationship to the
shipper.”); Phoenix Assur. Co. v. K-Mart Corp., 977 F. Supp. 319, 326 (D.N.J. 1997) (“Mo–
Ark’s registration as a broker and Mo–Ark’s failure to register as a ‘carrier’ are not dispositive of
Mo–Ark’s true identity. Rather, the gravamen of the issue is Mo–Ark’s relationships to Fast
Track and Red Arrow.”); Nipponkoa Ins. Co., Ltd. v. C.H. Robinson Worldwide, Inc., No. 09
Civ. 2365 (PGG), 2011 WL 671747, at *5 (S.D.N.Y. Feb. 18, 2011) (observing that the
distinction between a broker and a carrier depends on whether a party merely arranged transport
of a shipment or “exerted some measure of control over the drivers”).
                                                 14
               Case: 16-11526       Date Filed: 03/21/2018      Page: 15 of 29


or unreasonably neglected, to return it, and that it had been delivered to defendant

under the agreement to which plaintiff and his attorney testified”). 5

       This time-honored principle stands for the commonsense proposition that

when a party holds itself out as the party responsible for the care and delivery of

another’s property, it cannot outsource its contractual responsibility by outsourcing

the care and delivery it agreed to provide. Neither the Carmack Amendment’s

language nor its legislative history indicates that Congress intended this principle

to operate differently in the interstate-transportation context. We therefore hold

that a party is not a broker under the Carmack Amendment if it has agreed with the

shipper to accept legal responsibility for that shipment.

       This is necessarily a case-specific analysis, and as a result, summary

judgment might not be appropriate in many cases. See Nipponkoa Ins. Co., Ltd. v.

C.H. Robinson Worldwide, Inc., No. 09 Civ. 2365 (PGG), 2011 WL 671747, at *5

(S.D.N.Y. Feb. 18, 2011) (“[I]t is apparent from the case law that the carrier/broker

inquiry is inherently fact-intensive and not well suited to summary judgment.”).

But the question need not always be difficult. Even a company like Barrett, which

carries some shipments and brokers others, can insulate itself from strict liability


       5
          See also Thornton v. Daniel, 185 S.W. 585, 589 (Tex. Civ. App. 1916) (“[Defendant-
bailee] Daniel having received the goods under a contract to store them in his own warehouse,
and having actually stored them in his own warehouse under said agreement, was a depositary
bailee, and any transfer of the goods by him to any place for storage other than his own
warehouse, without the knowledge and consent of appellants, is in legal effect a conversion of
the goods.”).
                                               15
             Case: 16-11526     Date Filed: 03/21/2018    Page: 16 of 29


with respect to a particular shipment if it makes clear in writing that it is merely

acting as a go-between to connect the shipper with a suitable third-party carrier.

Where no such writing exists, the question will depend on how the party held itself

out to the world, the nature of the party’s communications and prior dealings with

the shipper, and the parties’ understanding as to who would assume responsibility

for the delivery of the shipment in question. In any case, the operative inquiry is

this: pursuant to the parties’ agreement, with whom did the shipper entrust the

cargo?

                                          2.

      The District Court applied the above standard when considering

Nationwide’s motion for summary judgment against Barrett. The Court concluded

that Barrett “acted as a motor carrier, not a broker” because “Nationwide

authorized Barrett to transport the MRI and related equipment, and Barrett

accepted and legally bound itself to do so.”

      However, while the Court applied the correct legal standard in this regard, it

erred in granting summary judgment because a genuine factual dispute existed as

to whether Barrett accepted legal responsibility to transport the magnet or

communicated to Nationwide that it was brokering the shipment of the magnet to a

third party. Although the District Court reached a reasonable interpretation—or

perhaps even the best interpretation—of the evidence, Barrett presented

                                          16
             Case: 16-11526      Date Filed: 03/21/2018    Page: 17 of 29


information that would allow the trier of fact to find in its favor as to Barrett’s

status with respect to the magnet.

      On the one hand, Nationwide presented as evidence a screenshot of Barrett’s

website, which highlighted Barrett’s “vast and varied fleet that can handle the most

sensitive and specialized medical equipment,” and which never mentioned the term

“broker.” This could be interpreted as a representation by Barrett that it personally

could handle shippers’ medical equipment with specialized expertise. The

evidence also established that Nationwide negotiated exclusively, through its

emails and phone calls, with Barrett in arranging for the shipment of the magnet,

which included agreeing upon the price and logistical specifics of the shipment.

Landstar was never named or alluded to in this chain of emails and calls. Further,

Barrett provided the name and cell phone number of one of its own employees as

the emergency contact in case something went wrong during the shipment. And

the invoices for the shipments never mentioned Landstar.

      On the other hand, Barrett’s website stated that their own “fleet include[d]

179 tractors and 280 trailers” but discussed separately Barrett’s “affiliation with

the UniGroup family of agents,” which the website said meant “you can rely on

access to more than 5,000 trailers.” (Emphasis added). This could be interpreted

to mean that Barrett could carry shipments with its own fleet of trailers or could

broker shipments through its UniGroup affiliation. In the email exchange between

                                           17
             Case: 16-11526     Date Filed: 03/21/2018    Page: 18 of 29


Nationwide and Barrett, Barrett never stated that it would transport the magnet

itself or provide one of its own drivers. Barrett presented testimony by Stacey

Jacobson that Barrett and Nationwide’s prior course of dealings would have put

Nationwide on notice that when she told Anne Marie McGuigan she would notify

Barrett’s “logistics department,” this meant that she would seek a third-party

carrier to transport the magnet. According to testimony by Barrett’s vice president,

Randy Koepsell, use of the term “logistics” in the shipping industry generally

“refers to finding alternative transportation.” The factfinder could credit this

testimony and reasonably interpret it to establish that Jacobson put Nationwide on

notice that she was acting as an intermediary between Nationwide and a third-party

carrier to arrange the magnet’s shipment.

      In granting Nationwide’s motion for summary judgment against Barrett, the

Magistrate Judge improperly weighed this conflicting evidence. With regard to

Barrett’s use of the term “logistics,” he stated, “A reasonable person in

Nationwide’s shoes could not have been expected to know from Barrett’s mere

reference to its ‘logistics dept’ that Barrett was attempting to act as a broker on one

part of the shipment and as a carrier on the other part of the shipment.” He then

stated that Barrett’s provision to Nationwide of “a contact name and number of a

Barrett employee in case of an emergency during the shipment . . . provid[ed]

additional evidence that Barrett was accepting responsibility for and legally

                                          18
             Case: 16-11526     Date Filed: 03/21/2018    Page: 19 of 29


binding itself to transport the shipment.” Next, he read the invoices for the

shipment, which did not mention Landstar, as additional proof that Barrett had

accepted legal responsibility to transport the magnet. Finally, he observed that

Barrett on its website “held itself out to the world as being a motor carrier of

specialized medical equipment,” which, according to him, confirmed Barrett’s

status as a carrier and not a broker. In the Magistrate Judge’s view, the evidence

presented by Nationwide, “taken into consideration on the whole,” was enough to

establish “as a matter of law” that Barrett was a carrier. Implicit in this finding—

indeed, necessary to it—is the determination that Barrett’s conflicting evidence

was not persuasive enough to win the day.

      This was an exercise in weighing the evidence, an activity that is improper at

summary judgment. See, e.g., Grayson v. Warden, Comm’r, Ala. Dep’t of Corr.,

869 F.3d 1204, 1220 (11th Cir. 2017) (“In deciding whether to grant summary

judgment, a district court may not weigh conflicting evidence or make credibility

determinations.” (quotations omitted)). The Magistrate Judge’s reading of the

evidence was reasonable, and perhaps it was correct, but such a conclusion would

be appropriate only after presentation of the evidence at trial. Put simply, the

Magistrate Judge went beyond considering whether a genuine factual dispute

existed and instead proceeded to consider the relative strength of the parties’

evidence—this despite the existence of enough evidence to support a reasonable

                                          19
             Case: 16-11526     Date Filed: 03/21/2018    Page: 20 of 29


trier of fact’s finding that Barrett was a broker. At summary judgment, the only

question is whether there is enough evidence upon which “a reasonable jury could

return a verdict for the nonmoving party.” FindWhat Inv’r Grp. v. FindWhat.com,

658 F.3d 1282, 1307 (11th Cir. 2011). Summary judgment was therefore

improper.

                                          III.

      We next consider whether the Magistrate Judge erred in concluding, in his

grant of summary judgment in favor of Nationwide and against Landstar, that

Landstar was jointly and severally liable to Nationwide for the full amount of the

assessed damages. Landstar argues that the bill of lading it gave Nationwide when

it picked up the magnet contained a liability limitation that capped Landstar’s

liability for the shipment at $1.00 per pound, and, because this limitation was

consistent with Landstar’s Broker-Carrier Agreement (“BCA”) with Barrett, the

limitation was legally operative. Nationwide says the limitation clause in the bill

of lading did nothing for at least two reasons: first, Landstar did not give

Nationwide a reasonable opportunity to agree to it; and second, because Barrett’s

contract with Nationwide served as the final agreement on the terms of the

magnet’s shipment, the bill of lading and the BCA could not alter those terms.

      The Magistrate Judge agreed with Nationwide, finding that “[t]he deal

consummated by emails between Barrett and Nationwide is the contract that

                                          20
             Case: 16-11526      Date Filed: 03/21/2018    Page: 21 of 29


governed the subject shipment.” Thus, “Landstar’s Bill of Lading does not modify

the contract previously entered into between Nationwide and Barrett.”

      This finding was incorrect. The Magistrate Judge grounded his findings as

to Landstar’s limitation of liability in generic contract principles. But our

precedent says generic principles do not apply in this context. In Werner, we

concluded that motor carriers hired by an intermediary between them and the

shipper “do not need to investigate upstream contracts.” 554 F.3d at 1325. We

based our holding on the Supreme Court’s decision in Norfolk Southern Railway

Co. v. Kirby, 543 U.S. 14, 125 S. Ct. 385 (2004). In Kirby, the Supreme Court

established the default rule for liability limitations in carriage contracts: “When an

intermediary contracts with a carrier to transport goods, the cargo owner’s

recovery against the carrier is limited by the liability limitation to which the

intermediary and carrier agreed.” Id. at 33, 125 S. Ct. at 398. The Court grounded

this rule in considerations of economic efficiency:

      In intercontinental ocean shipping, carriers may not know if they are
      dealing with an intermediary, rather than with a cargo owner. Even if
      knowingly dealing with an intermediary, they may not know how
      many other intermediaries came before, or what obligations may be
      outstanding among them. If the [lower court’s contrary] rule were the
      law, carriers would have to seek out more information before
      contracting, so as to assure themselves that their contractual liability
      limitations provide true protection. That task of information gathering
      might be very costly or even impossible, given that goods often
      change hands many times in the course of intermodal transportation.



                                          21
             Case: 16-11526     Date Filed: 03/21/2018     Page: 22 of 29


      Second, if liability limitations negotiated with cargo owners were
      reliable while limitations negotiated with intermediaries were not,
      carriers would likely want to charge the latter higher rates. A rule
      prompting downstream carriers to distinguish between cargo owners
      and intermediary shippers might interfere with statutory and
      decisional law promoting nondiscrimination in common carriage. It
      would also, as we have intimated, undermine [the Carriage of Goods
      by Sea Act]’s liability regime.

      Finally . . ., our decision produces an equitable result. Kirby retains
      the option to sue ICC, the carrier, for any loss that exceeds the
      liability limitation to which they agreed. And indeed, Kirby has sued
      ICC in an Australian court for damages arising from the Norfolk
      derailment. It seems logical that ICC—the only party that definitely
      knew about and was party to both of the bills of lading at issue here—
      should bear responsibility for any gap between the liability limitations
      in the bills. Meanwhile, Norfolk enjoys the benefit of the Hamburg
      Süd bill’s liability limitation.

Id. at 34–35, 125 S. Ct. at 399–400 (citations omitted).

      Kirby was controlled by maritime law, id. at 18, 125 S. Ct. at 380, but we

concluded in Werner that “the principles of fairness and efficiency animating the

Kirby rule” operate equally in contracts for carriage on land. Werner, 554 F.3d at

1324–25. We observed:

      [Carriers] are entitled to assume that the party entrusted with goods
      may negotiate a limitation of liability. To hold otherwise would
      defeat the principle of efficiency that motivated the Kirby holding.
      Moreover, this again produces an equitable result. The cargo owner
      retains the option to sue the intermediary who failed to protect itself
      by negotiating a liability limitation.

Id. at 1325. Thus, the default rule in the absence of a contrary agreement between

the parties is that an intermediary, such as a broker or carrier who initiates the

                                          22
             Case: 16-11526     Date Filed: 03/21/2018    Page: 23 of 29


shipment but does not complete it, is deemed to have the limited authority as the

shipper’s agent to negotiate a liability limitation with a downstream carrier in

exchange for a lower shipping rate. And, consistent with that rationale, the shipper

and the intermediary must sort out any disputes about damages exceeding such a

limitation solely between themselves.

      The facts of this case do not justify an exception to the Kirby/Werner rule.

True, according to Nationwide’s version of the case, Nationwide had no clue

Barrett was acting as an intermediary at all: unlike in maritime cases in which

intermodal transportation cannot be avoided or in ground transportation cases

where the shipper knows his product will change hands among carriers multiple

times, Nationwide was led to believe that Barrett was the only carrier that would

ever see, much less take possession of, its magnet. But even if we accept this

version of the facts, the efficiency rationale giving rise to the Kirby/Werner rule

counsels against rendering a downstream carrier’s liability limitation inoperative

solely on the basis of an upstream carrier’s unilateral misrepresentations to the

shipper. There is no allegation that Landstar had actual or constructive knowledge

of Barrett’s purported misleading of Nationwide. Indeed, from Landstar’s point of

view, that Landstar was allowed to take possession of the magnet might have

confirmed that it was authorized to transport it.




                                          23
              Case: 16-11526     Date Filed: 03/21/2018     Page: 24 of 29


      As harsh as it might seem with regard to a shipper left in the dark, the

Kirby/Werner rule is primarily for the benefit of the downstream carrier. The rule

gives the carrier the confidence to know that its liability will be capped by its

agreement with the intermediary as opposed to being expanded unexpectedly by a

later-surfacing agreement between the shipper and the intermediary. That is why

the carrier is allowed to presume that the intermediary has the limited authority as

an agent of the shipper to negotiate a liability limitation, even if in reality the

shipper has no knowledge of such a negotiation. But if an exception to the

Kirby/Werner rule exists whereby a shipper can, based on misrepresentations by

the carrier who initially takes possession of the shipper’s cargo about its role in the

transaction, impose more liability on a downstream carrier than that contained in

the downstream carrier’s agreement with that initial carrier, then the rule is less a

true protection than an ignis fatuus. Downstream carriers would, despite the

Kirby/Werner rule’s purported guarantee of limited liability, find themselves

compelled to investigate upstream interactions between shippers and antecedent

carriers. The exception would swallow the rule entirely. We think the course

more equitable and more consistent with the rule’s rationale is to make the

misrepresenting carrier, not the unknowing downstream carrier, bear the burden of

expanded liability to the shipper.




                                           24
             Case: 16-11526      Date Filed: 03/21/2018    Page: 25 of 29


       Applying Werner’s holding here, then, Landstar was entitled to rely on the

BCA’s limitation of liability, so long as the BCA satisfied the Carmack

Amendment’s requirements. As interpreted in this Circuit, the Carmack

Amendment requires a carrier to meet a four-part test to effectively limit its

liability:

       A carrier must (1) maintain a tariff within the prescribed guidelines of
       the Interstate Commerce Commission, (2) give the shipper a
       reasonable opportunity to choose between two or more levels of
       liability, (3) obtain the shipper’s agreement as to the choice of
       liability, and (4) issue a receipt or bill of lading prior to moving the
       shipment.

Werner, 554 F.3d at 1326. The first prong of this test has been rendered largely

inoperative by statutory changes, see Megatrux, 750 F.3d at 1286 n.3, and is not in

dispute in this case. As to the second prong, we again find Werner instructive. We

held in Werner that “all that is required” to satisfy the second element of the test (a

reasonable opportunity to choose the level of liability) is that the intermediary and

the downstream carrier “entered into a written contract providing the shipper with

a reasonable opportunity to choose between two or more levels of liability.” Id. at

1328. And under the Kirby/Werner rule’s limited-agency framework, the

intermediary, or the “the shipper’s agent,” has the authority to act on the shipper’s

behalf in this regard. See id. at 1327 (“[I]t is the shipper (or Transpro, the

shipper’s agent to select limited liability pursuant to Kirby) who ultimately has the

power to elect higher coverage.”).
                                          25
               Case: 16-11526      Date Filed: 03/21/2018   Page: 26 of 29


         Here, the BCA contained the following limitation clause:

         Cargo Liability – CARRIER’S liability for any cargo damage or loss
         shall be determined under the Carmack Amendment, 49 USC
         § 14706, and CARRIER shall comply with all applicable federal
         regulations for processing loss and damage claims and salvage.
         CARRIER shall be liable for loss or damage to goods being
         transported or held in Storage-in-Transit in the amount as set forth in
         any order, billing or shipping documentation applicable to such
         shipment. In the event that such liability terms are not set forth in that
         documentation for the shipment, CARRIER’S maximum liability for
         loss or damage to any one shipment shall be $100,000; however, if
         CARRIER allows a shipper to declare a liability amount on the bill of
         lading in excess of $100,000, then CARRIER’S maximum liability for
         loss or damage to the shipment shall be the amount declared in writing
         by the shipper on the bill of lading and shall not be limited to
         $100,000.

So, the BCA deferred to the bill of lading. In turn, the bill of lading stated:

         Unless a greater value is specified below: which an extra charge will
         apply, the liability of the carrier for damage or loss to the goods shall
         be released to the lesser of . . . $1.00 per pound/$50,000 per truckload
         shipment for shipments of used goods, not to exceed the actual loss.

The bill of lading then supplied a blank line on which the shipper could declare a

different value. Thus, at the time of contracting, Landstar made clear to the

shipper’s agent that the shipper had the option of accepting whatever liability

amount Landstar included on the shipping documentation or writing in a different

amount on the blank line provided. Barrett, a sophisticated entity, agreed to these

terms.

         That the BCA left Landstar to unilaterally set the baseline liability amount in

future shipping documents does not change the analysis, because Barrett could
                                            26
               Case: 16-11526       Date Filed: 03/21/2018       Page: 27 of 29


have negotiated a specific liability limitation in the BCA. For example, in Werner,

the governing agreement contained an express limitation amount of $200,000 and

set forth the steps a shipper (or intermediary) could take to choose a different

liability amount. 6 See Werner, 554 F.3d at 1327. In contrast, here the BCA stated

simply that the amount set forth in the bill of lading or other shipping

documentation would control, unless the shipper chose a different liability level.

But a reasonable opportunity to choose a different liability level and an actual

choice was all that was required under the Carmack Amendment. Under Werner,

this was enough to establish that Nationwide, through its agent Barrett, had a

reasonable opportunity to select between two liability levels, and that Nationwide

elected to abide by the amount Landstar placed on the shipping documentation.

       With regard to the shipment at issue, the only liability amount that appeared

on any shipping documentation was the $1.00 per pound limitation. The shipper

did not declare a different amount. By the plain terms of the BCA, the $1.00 per

pound limitation therefore applied. But, says Nationwide, Mark Depew was not an

employee or representative of Nationwide and was not authorized to agree to a

liability limitation on Nationwide’s behalf. This argument is inapposite under the

Kirby/Werner rule because the BCA had already satisfied the Carmack

       6
         Specifically, the agreement in Werner stated, “Carrier’s maximum liability for loss or
damage to cargo shall not in any event exceed Two Hundred Thousand Dollars ($200,000) per
truckload shipment unless a higher degree of liability is specifically assumed in writing by an
authorized representative of Carrier.” Werner, 554 F.3d at 1327.
                                               27
               Case: 16-11526       Date Filed: 03/21/2018       Page: 28 of 29


Amendment’s “reasonable opportunity” requirement. Indeed, accepting per the

Kirby/Werner rule that an intermediary acts as a shipper’s agent in negotiating a

BCA with a downstream carrier, it would defy reason to let the shipper then

circumvent the liability limitation in the BCA by leaving an unauthorized person to

review and sign the bill of lading when the shipper had constructive notice that the

bill of lading was the means by which he could elect a higher liability level.

Nationwide might argue that it had no way of knowing that it needed to send a

representative to the shipment site to negotiate a liability limitation with Landstar

because Nationwide already had an agreement with Barrett and had no idea that

Landstar would be showing up at all. But the Kirby/Werner rule’s agency rationale

necessarily assumes constructive knowledge of the downstream carrier’s

involvement. Thus, we do not think it compatible with that rationale to hold that

the validity of Landstar’s prenegotiated liability limitation turns on whether

Nationwide’s independent contractor had agency authority to agree to the

limitation on the bill of lading. If the BCA governed, and we are required by

Werner to conclude that it did, and if it satisfied the Carmack Amendment’s

reasonable opportunity test, then the circumstances surrounding Depew’s

relationship with Nationwide and the adequacy of his signature are of no moment. 7


       7
         Nor is Barrett and Nationwide’s prior course of dealing relevant. Landstar alleges that
Barrett and Nationwide had a standing agreement wherein Barrett’s liability in all its shipments
for Nationwide would be limited to $6 per pound; hence, Landstar argues that, in any event, its
                                               28
                Case: 16-11526        Date Filed: 03/21/2018        Page: 29 of 29


       That leaves only the fourth prong of the test: whether Landstar issued a bill

of lading. Of course it did: its driver gave the bill to Mark Depew at the shipment

site, and Depew admitted he signed it. Regardless of whether or not Depew was an

authorized agent of Nationwide, his receipt of the bill of lading is proof positive

that Landstar issued it.

       Thus, Landstar was entitled to the $1.00 per pound liability limitation in the

bill of lading.

                                                 IV.

       Accordingly, the District Court’s judgments against Barrett and Landstar are

vacated, and the case is remanded for further proceedings in accordance with this

opinion.

       REVERSED and REMANDED.




liability should be limited accordingly. Nationwide disputes this and argues that, even if such a
prior arrangement existed, the limitation would only apply in shipments in which Barrett gave
Nationwide a discounted shipping rate, which it did not do here. Under the Kirby/Werner rule,
this dispute is solely between Barrett and Nationwide as to Barrett’s liability, and it does not alter
the fact that the BCA governed Landstar’s liability.
                                                 29